t c summary opinion united_states tax_court thomas w and pamela a hill petitioners v commissioner of internal revenue respondent docket no 7307-05s filed date thomas w and pamela a hill pro_se alisha m harper for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for taxable_year the sole issue for decision is whether the tournament bass fishing activity of thomas w hill petitioner was an activity_not_engaged_in_for_profit within the meaning of sec_183 some of the facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioners’ legal residence was lexington kentucky petitioner began bass fishing for recreation when he was a child in petitioner was appointed general manager of school supply inc a wholesale_distributor and retailer of school and teaching supplies he terminated that employment in and incorporated fayette school service inc fayette a wholesale school supply company that he operated through about the time petitioner incorporated fayette he began participating in competitive bass fishing his involvement in that activity continued until when he and a partner started sportsman’s supply inc sportsman’s supply a retailer of sporting goods and fishing tackle after sustaining losses for 2generally the burden_of_proof is on the taxpayer rule a under sec_7491 the burden_of_proof shifts to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability the facts of this case do not in the court’s view shift the burden_of_proof to respondent years that business was terminated in that same year petitioner changed careers and began working for grogan’s healthcare supply inc grogan’s a medical products distribution company petitioner remained with grogan’s when he resumed tournament bass fishing in he qualified for the american scholarship championship that year thereafter petitioner while continuing his employment with grogan’s participated in bass fishing tournaments on weekends through the year in issue he placed in several tournaments qualified for the red man all american in and received some prize money for his efforts petitioner also started a web site thebassschool com as a means of generating income by offering personal guidance to fishermen however this project was abandoned when the site failed to receive any hits after considering the potential payout associated with winning a major bass fishing tournament petitioner decided after consulting with his accountant that he had devoted sufficient time effort and attention in traveling to and participating in competitive bass fishing that he was engaged in a trade_or_business activity beginning in and continuing through the year at issue petitioner included a schedule c profit or loss from business with his federal_income_tax return for each year reporting the income expenses and profit or loss from his tournament bass fishing activity his reported receipts expenses and net_profit_or_loss on schedule c of his income_tax returns for his tournament bass fishing activity from through were as follows gross_receipts expenses profit or loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner spends to days a year fishing occasionally taking time from his employment with grogan’s to compete in one of the to fishing tournaments in which he participates annually in an attempt to limit participation to those tournaments with the biggest prize payouts petitioner’s efforts focus on competing in tournaments operated by the bass angler’s sportsman’s society b a s s or flw outdoors inc flw outdoors most tournaments petitioner attends are in the tri- state area of ohio kentucky and tennessee thus generally requiring less than miles of travel each way for these annual tournaments aside from the time spent fishing petitioner 3with a membership base of more than big_number people b a s s a wholly owned subsidiary of espn is the world’s largest sports fishing organization sanctioning more than big_number tournaments worldwide flw outdoors is the world’s leading marketer of competitive fishing and it administers eight national tournament circuits including the wal-mart flw tour devotes a substantial portion of his spare time to activities related to tournament bass fishing such as upkeep of his boat and tackle studying bass fishing from available books magazines videos and television shows physical conditioning and maintaining books_and_records during the year at issue petitioner purchased a new fishing boat for approximately dollar_figure although petitioner already owned a fishing boat the new boat is better equipped for tournament fishing and handling the various waters a bass fisherman encounters despite receiving some prize money from his fishing activity petitioner’s expenses for each taxable_year from through have exceeded his gross_receipts resulting in an unbroken series of losses prior to petitioner did not maintain a separate bank account for his fishing activity although he did maintain books_and_records to substantiate his income and expenses petitioner has never had a sponsor or sponsors for his activity and he has funded the bass activity solely with the earnings from his employment with grogan’s at trial petitioner could not estimate when his tournament bass fishing would realize a profit in addition to carrying on the bass fishing activity and their full-time careers petitioners own three rental properties and own an interest in medical multimedia group a partnership those properties realized net losses in his position with grogan’s petitioner typically work sec_40 to hours per week monday through friday as director of sales operations he reported gross_income of dollar_figure on hi sec_2001 joint federal_income_tax return from this employment pamela a hill was employed by the fayette county clerk’s office in and she had a salary of dollar_figure as deputy county clerk on schedule c of petitioners’ income_tax return for they reported gross_receipts of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure from the tournament bass fishing activity in the notice_of_deficiency respondent determined that the bass fishing activity was not an activity engaged in for profit within the meaning of sec_183 the dollar_figure reported as gross_receipts from the fishing activity was reclassified as other income and the entirety of the claimed schedule c expenses of dollar_figure was disallowed thus the net_adjustment was an increase in petitioners’ taxable_income of dollar_figure the issue for decision is whether petitioner’s bass fishing activity was an activity_not_engaged_in_for_profit under sec_183 sec_183 generally disallows any deduction sec_4according to the notice_of_deficiency the expenses_incurred in connection with fishing are allowable in the amount of dollar_figure in as miscellaneous_itemized_deductions further miscellaneous_itemized_deductions are only deductible to the extent that they exceed two percent of your adjusted_gross_income due to the adjustments herein which increase adjusted_gross_income miscellaneous_itemized_deductions are not allowable attributable to activities not engaged in for profit sec_183 however provides that deductions that are allowable without regard to whether the activity is engaged in for profit shall be allowed sec_183 further provides that deductions that would be allowable only if the activity were engaged in for profit shall be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of sec_183 accordingly dollar_figure of the expenses_incurred in petitioner’s fishing activity should have been allowed as an offset to the dollar_figure of income received from the activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 for the taxable_year the standard for determining whether the expenses of an activity are deductible under either sec_162 or sec_212 or is whether the taxpayer engaged in the activity with the actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir while a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide 91_tc_371 sec_1_183-2 income_tax regs whether a taxpayer had the requisite profit objective is a question of fact to be resolved from all relevant facts and circumstances of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to the objective facts than the taxpayer’s mere statement of his intent 78_tc_659 sec_1_183-2 income_tax regs the determination whether an activity is engaged in for profit is made by reference to objective standards taking into consideration the facts and circumstances of the case sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of nine objective factors to be considered in ascertaining a taxpayer’s intent the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation not all factors are applicable in every case and no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling 86_tc_360 sec_1 b income_tax regs the manner in which a taxpayer carries on the activity is one factor to consider in determining whether a profit objective exists maintaining complete and accurate books_and_records carrying on the activity in a manner similar to other activities that are profitable and changing operating methods to adopt new techniques or abandon unprofitable methods in a manner consistent with an intent to improve profitability indicate that a taxpayer conducted an activity for profit see sec_1 b income_tax regs although petitioner did not maintain a separate checking account for his fishing activity until he maintained adequate books_and_records to determine the income and expenses associated with his tournament bass fishing in response to respondent’s request for information petitioner prepared a business overview detailing the aims and objectives of his bass fishing activity the document articulated the potential revenue that any participant who competed in and won of the biggest bass fishing tournaments held by b a s s and flw outdoors might earn however the document did not include a financial projection with respect to petitioner’s activity petitioner claims that sustained profitability could come from a single win at a major tournament but he has not conducted any type of break-even analysis or attempted to discern how much time and money should be invested and dedicated to the activity to make it profitable there is no evidence that petitioner changed meaningfully his operating methods to adopt new techniques or abandoned unprofitable methods of conducting the activity that might lead to a profitable result petitioner’s continued losses appear to indicate that a timeframe for profit is irrelevant the court concludes that petitioner has merely continued a childhood fishing hobby with a hope that he may by chance derive some profit from tournament bass fishing possession of expertise in the activity by either the taxpayer or his advisers may indicate a profit_motive sec_1_183-2 income_tax regs petitioner began bass fishing as a child notwithstanding his lack of winning a major bass fishing competition he received prize money for his performance in a number of bass fishing tournaments appeared on espn and published a fishing article additionally petitioner has striven to overcome any lack of expertise by consulting with several successful individuals in the industry about improving financial returns from the fishing activity in his free time petitioner regularly watches programs on bass fishing reads literature in magazines and accesses articles on the internet to improve his performance in bass fishing tournaments aside from discussions with his accountant about the bass fishing activity petitioner has never consulted any financial advisers or persons outside the bass fishing industry his failure to seek objective advice about the activity is a negative consideration nevertheless his consistent and continued consultation with successful tournament fishermen coupled with his regular study of the bass fishing industry is a positive consideration if a taxpayer devotes significant time and effort to an activity it may indicate that there is a profit objective sec_1_183-2 income_tax regs although petitioner was not prepared to leave his full-time employment with grogan’s for an activity that had no guarantee of success he consistently devoted free time and energy to the activity since petitioner was working to hours per week in his regular job he was limited in the time and effort he could spend bass fishing during the weeks of the year that he fished petitioner spent approximately hours per week on the fishing activity his time was divided among many different functions including studying ways to improve his performance in tournaments physical conditioning practice fishing maintaining his boat and tackle and actual tournament competition the court believes that petitioner devoted significant time and effort to the activity none of the assets used in petitioner’s bass fishing activity are likely to appreciate in value and for that matter petitioner did not accumulate any assets with the expectation that they would appreciate in value sec_1_183-2 income_tax regs a taxpayer’s previous success in other entrepreneurial activities similar or dissimilar to the activity in question may indicate that a profit objective exists sec_1_183-2 income_tax regs petitioner experienced some financial success with fayette a school supply company that he formed in and operated through more notable however are petitioner’s entrepreneurial activities associated with the bass fishing activity at issue petitioner completely terminated sportsman’s supply a retailer of sporting goods and fishing tackle when the entity failed to generate net_earnings in its first years of operation similarly petitioner created a web site in the hope of enhancing profitability yet abandoned this project when the site did not produce anticipated activity even though petitioner’s bass fishing activity has never generated net_earnings he has nevertheless continued the activity since given petitioner’s history of promptly ending unprofitable business ventures his unwillingness to cease tournament bass fishing an activity that produced losses exclusively indicates that the bass fishing activity was not engaged in for profit a history of substantial losses indicates that the taxpayer did not conduct the activity for profit sec_1_183-2 income_tax regs petitioner started filing a schedule c with his federal_income_tax return for the tax_year with regard to the bass fishing activity the court cannot ignore the fact that petitioner realized only nominal gross_receipts and never realized a profit from the activity over the period from to and thereafter instead petitioner’s bass fishing activity generated an average loss of dollar_figure each year from to more importantly petitioner seemed unconcerned about minimizing his expenses when he stated at trial when you say what the prize monies are how much that you can win versus -- my expenses i’m not minimizing those but again they’re relatively small this is not huge numbers here that the taxpayer’s taking a hit on a taxpayer does not generally enter into a recreational activity to generate income in excess of deductions petitioner’s choice to continue sustaining losses suggests the lack of a profit objective the amount of occasional profits if any which are earned is also considered in the determination of whether an activity is not engaged in for profit sec_1_183-2 income_tax regs although petitioner has had some gross_receipts in connection with the activity his expenses have always exceeded this income resulting in net losses each year by participating only in those tournaments sponsored by b a s s or flw outdoors with the largest prize payouts petitioner has chosen to limit his possibilities for income to the most prestigious bass fishing competitions the unfortunate yet foreseeable result of this self-imposed limitation is that petitioner has never earned a profit from his bass fishing activity and there is no indication as to when or whether he will ever attain a profit a taxpayer’s financial status may imply whether an activity is conducted for profit sec_1_183-2 income_tax regs petitioners reported wage income for taxable_year of dollar_figure and dollar_figure in interest_income substantial income from other sources might indicate a tax incentive for incurring expenditures related to a recreational business 59_tc_312 while it is unclear that the tournament bass fishing activity was conducted to generate tax savings petitioners’ income indicates that they possessed sufficient disposable income to sustain such losses each year from the activity and realize tax savings therefrom finally the presence of personal motives may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioner’s bass fishing activity has allowed him to devote a substantial portion of his spare time to a hobby he has loved since childhood further the activity has permitted petitioner to test his fishing skills against other tournament fishermen petitioner’s fishing activity is occasionally demanding and exhausting the court is convinced however that petitioner’s bass fishing was akin to a hobby enjoyed in his spare time and which as a bonus provided him an opportunity for occasional income and less income_tax the court has considered all other arguments advanced by the parties and to the extent such arguments have not been specifically addressed the court concludes they are without merit each factor set out in sec_1_183-2 income_tax regs was considered while some of the factors support a profit objective other factors discussed outweigh the profit_motive the court therefore is not convinced that petitioner was engaged in a trade_or_business for profit respondent therefore is sustained however as noted earlier supra note respondent allowed petitioner a miscellaneous itemized_deduction of dollar_figure for expenses_incurred in the activity as an itemized_deduction the 2-percent floor of sec_67 would be applicable respondent erred in the treatment of the dollar_figure in this fashion under sec_183 the dollar_figure is allowable as an offset to the gross_receipts thus eliminating the 2-percent limitation reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
